                                                                Fl LED
                                                           VANESSA L. ARMSTRONG, CLERK


                  UNITED STATES DISTRICT COURT
                                                                MAY 3 1 2019
                  WESTERN DISTRICT OF KENTUCKY
                       LOUISVILLE DIVISION                U.S. DISTRICT COURT
                                                         WEST'N. D1St KENTUCKY
UNITED STATES OF AMERICA                                              Plaintiff

V.                                     Criminal Action No. 3:17-cr-00077-RGJ

ERIC TODD                                                          Defendant

                            * * ** *

                       JURY INSTRUCTIONS




                               1
                                        INTRODUCTION


         Members of the jury, now it is time for me to instruct you about the law that you must

follow in deciding this case. I will start by explaining your duties and the general rules that apply

in every criminal case. Then I will explain the elements, or parts, of the crime that the defendant

is accused of committing. Then I will explain some rules that you must use in evaluating testimony

and evidence. And last, I will explain the rules that you must follow during your deliberations in

the jury room, and the possible verdicts that you may return.

        Please listen very carefully to everything I say.




                                                 2
                                       JURORS' DUTIES

       You have two main duties as jurors. The first one is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

and nothing that I have said or done during this trial was meant to influence your decision about

the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide if the

government has proved the defendant guilty beyond a reasonable doubt. It is my job to instruct

you about the law, and you are bound by the oath that you took at the beginning of the trial to

follow the instructions that I give you, even if you personally disagree with them. This includes

the instructions that I gave you before and during the trial, and these instructions.       All the

instructions are important, and you should consider them together as a whole.

        The lawyers may have talked about the law during their arguments. But if what they said

is different from what I say, you must follow what I say. What I say about the law controls.

        Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

toward one side or the other influence your decision in any way.




                                                3
   PRESUMPTION OF INNOCENCE, BURDEN OF PROOF, REASONABLE DOUBT

        As you know, the defendant has pleaded not guilty to the crimes charged in the indictment.

The indictment is not any evidence at all of guilt. It is just the formal way that the government

tells the defendant what crime he is accused of committing. It does not even raise any suspicion

of guilt.

            Instead, the defendant starts the trial with a clean slate, with no evidence at all against him,

and the law presumes that he is innocent. This presumption of innocence stays with him unless

the government presents evidence here in court that overcomes the presumption and convinces

you beyond a reasonable doubt that he is guilty.

        This means that the defendant has no obligation to present any evidence at all, or to prove

to you in any way that he is innocent. It is up to the government to prove that he is guilty, and this

burden stays on the government from start to finish. You must find the defendant not guilty unless

the government convinces you beyond a reasonable doubt that he is guilty.

        The government must prove every element of the crime charged beyond a reasonable

doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible

doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a

doubt based on reason and common sense. It may arise from the evidence, the lack of evidence,

or the nature of the evidence.

        Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. If you are

convinced that the government has proved the defendant guilty beyond a reasonable doubt, say so

by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.

                                                      4
                                    EVIDENCE DEFINED

       You must make your decision based only on the evidence that you saw and heard here in

court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of

court influence your decision in any way.

       The evidence in this case includes only what the witnesses said while they were testifying

under oath; the exhibits that I allowed into evidence; and the stipulations that the lawyers agreed

to.

       Nothing else is evidence. The lawyers' statements and arguments are not evidence. Their

questions and objections are not evidence. My legal rulings are not evidence. And my comments

and questions are not evidence.

       Make your decision based only on the evidence, as I have defined it here, and nothing else.




                                                5
                              CONSIDERATION OF EVIDENCE

       You should use your common sense in weighing the evidence. Consider it in light of

your everyday experience with people and events, and give it whatever weight you believe it

deserves. If your experience tells you that certain evidence reasonably leads to a conclusion, you

are free to reach that conclusion.




                                                6
                       DIRECT AND CIRCUMSTANTIAL EVIDENCE

        Direct evidence is simply evidence like the testimony of an eyewitness which, if you

believe it, directly proves a fact. If a witness testified that he saw it raining outside, and you

believed him, that would be direct evidence that it was raining.

        Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact.

If someone walked into the courtroom wearing a raincoat covered with drops of water and

carrying a wet umbrella, that would be circumstantial evidence from which you could conclude

that it was raining.

        It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one, or say that

one is any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.




                                                  7
                               CREDIBILITY OF WITNESSES

       (1) Another part of your job as jurors is to decide how credible or believable each witness

was. This is your job, not mine. It is up to you to decide if a witness's testimony was believable,

and how much weight you think it deserves. You are free to believe everything that a witness said,

or only part of it, or none of it at all. But you should act reasonably and carefully in making these

decisions.



        (2) Let me suggest some things for you to consider in evaluating each witness's testimony.



        (A) Ask yourself if the witness was able to clearly see or hear the events. Sometimes even

       an honest witness may not have been able to see or hear what was happening, and may

       make a mistake.



        (B) Ask yourself how good the witness's memory seemed to be. Did the witness seem

       able to accurately remember what happened?



        (C) Ask yourself if there was anything else that may have interfered with the witness's

       ability to perceive or remember the events.



        (D) Ask yourself how the witness acted while testifying. Did the witness appear honest?

       Or did the witness appear to be lying?



                                                 8
 (E) Ask yourself if the witness had any relationship to the government or the defendant,

or anything to gain or lose from the case, that might influence the witness's testimony. Ask

yourself if the witness had any bias, or prejudice, or reason for testifying that might cause

the witness to lie or to slant the testimony in favor of one side or the other.



(F) Ask yourself if the witness testified inconsistently while on the witness stand, or if the

witness said or did something (or failed to say or do something) at any other time that is

inconsistent with what the witness said while testifying. If you believe that the witness

was inconsistent, ask yourself if this makes the witness's testimony less believable.

Sometimes it may; other times it may not. Consider whether the inconsistency was about

something important, or about some unimportant detail. Ask yourself if it seemed like an

innocent mistake, or if it seemed deliberate.



 (G) And ask yourself how believable the witness's testimony was in light of all the other

evidence. Was the witness's testimony supported or contradicted by other evidence that

you found believable? If you believe that a witness's testimony was contradicted by other

evidence, remember that people sometimes forget things, and that even two honest people

who witness the same event may not describe it exactly the same way.




                                           9
       (3) These are only some of the things that you may consider in deciding how believable

each witness was. You may also consider other things that you think shed some light on the

witness's believability. Use your common sense and your everyday experience in dealing with

other people. And then decide what testimony you believe, and how much weight you think it

deserves.




                                             10
       Next, I will explain the elements of the crime that the defendant is accused of committing.



       But before I do that, I want to emphasize that the defendant is only on trial for the crimes

charged in the indictment. Your job is limited to deciding whether the government has proved the

crime charged.




                                               11
                                DEFINITION OF THE CRIME

                                          COUNT 1
        Conspiracy to Possess with Intent to Distribute Methamphetamine and Heroin
                            (18 U.S.C. §§ 841(a) and 84l(b)(l)(A))


(1 )   Count 1 of the indictment charges the defendant with conspiracy to knowingly and

intentionally possess with intent to distribute 50 grams or more of methamphetamine or one

kilogram or more of heroin. It is a crime for two or more persons to conspire, or agree, to commit

a drug crime, even if they never actually achieve their goal.



(2) A conspiracy is a kind of criminal partnership. For you to find the defendant guilty of the

conspiracy charge, the government must prove each and every one of the following elements

beyond a reasonable doubt:



        (A) First, that two or more persons conspired, or agreed, to knowingly and intentionally

        possess with intent to distribute 50 grams or more of methamphetamine or one kilogram

        or more of heroin.



        (B) Second, that the defendant knowingly and voluntarily joined the conspiracy.



(3) Now I will give you more detailed instructions on some of these terms.



Source: Sixth Circuit Pattern Criminal Jury Instruction, 14. 05

                                                 12
                                          AGREEMENT

(A) With regard to the first element - a criminal agreement - the government must prove that two

or more persons conspired, or agreed, to cooperate with each other to knowingly and intentionally

possess with intent to distribute 50 grams or more of methamphetamine or one kilogram or more

of heroin.



       (1) This does not require proof of any formal agreement, written or spoken. Nor does this

       require proof that everyone involved agreed on all the details. But proof that people simply

       met together from time to time and talked about common interests, or engaged in similar

       conduct, is not enough to establish a criminal agreement. These are things that you may

       consider in deciding whether the government has proved an agreement. But without more

       they are not enough.



       (2) What the government must prove is that there was a mutual understanding, either

       spoken or unspoken, between two or more people, to cooperate with each other to

       knowingly and intentionally possess with intent to distribute 50 grams or more of

       methamphetamine or one kilogram or more of heroin. This is essential.



(3) An agreement can be proved indirectly, by facts and circumstances which lead to a conclusion

that an agreement existed. But it is up to the government to convince you that such facts and

circumstances existed in this particular case.

Source: Sixth Circuit Pattern Criminal Jury Instruction, 14. 05

                                                 13
                    DEFENDANT'S CONNECTION TO CONSPIRACY

(B) With regard to the second element - the defendant's connection to the conspiracy - the

government must prove that the defendant knowingly and voluntarily joined that agreement.

       (1) The government must prove that the defendant knew the conspiracy's main purpose

       and voluntarily joined the conspiracy intending to help advance or achieve its goals.



       (2) This does not require proof that a defendant knew everything about the conspiracy, or

       everyone else involved, or that he was a member of it from the very beginning. Nor does

       it require proof that a defendant played a major role in the conspiracy, or that his connection

       to it was substantial. A slight role or connection may be enough.



       (3) Further, this does not require proof that the defendant knew the drug involved was

       methamphetamine or heroin. It is enough that the defendant knew that it was some kind

       of controlled substance. Nor does this require proof that the defendant knew how much

       methamphetamine or heroin was involved. It is enough that the defendant knew that some

       quantity was involved.



       (4) But proof that a defendant simply knew about a conspiracy, or was present at times, or

       associated with members of the group, is not enough, even if he approved of what was

       happening or did not object to it. Similarly, just because a defendant may have done

       something that happened to help a conspiracy does not necessarily make him a conspirator.



                                                 14
       These are all things that you may consider in deciding whether the government has proved

       that a defendant joined a conspiracy. But without more they are not enough.



       (5) A defendant's knowledge can be proved indirectly by facts and circumstances which

       lead to a conclusion that he knew the conspiracy's main purpose. But it is up to the

       government to convince you that such facts and circumstances existed in this particular

       case.




Source: Sixth Circuit Pattern Criminal Jury Instruction, 14. 05




                                                15
(4) You must be convinced that the government has proved all of these elements beyond a

reasonable doubt in order to find the defendant guilty of the conspiracy charge.




Source: Sixth Circuit Pattern Criminal Jury Instruction, I 4. 05




                                                16
     UNINDICTED, UNNAMED OR SEPARATELY TRIED CO-CONSPIRATORS

       Now, some of the people who may have been involved in these events are not on trial. This

does not matter.   There is no requirement that all members of a conspiracy be charged and

prosecuted, or tried together in one proceeding.



        Nor is there any requirement that the names of the other conspirators be known. An

indictment can charge a defendant with a conspiracy involving people whose names are not known,

as long as the government can prove that the defendant conspired with one or more of them.

Whether they are named or not does not matter.




Source: Sixth Circuit Pattern Criminal Jury Instruction, 3. 06




                                                   17
  MULTIPLE CONSPIRACIES--MATERIAL VARIAN CE FROM THE INDICTMENT

       The indictment charges that the defendant was a member of one single conspiracy to

commit the crime of possession with intent to distribute methamphetamine or heroin.



        To convict the defendant of the conspiracy charge, the government must convince you

beyond a reasonable doubt that the defendant was a member of the conspiracy charged in the

indictment. If the government fails to prove this, then you must find that defendant not guilty of

the conspiracy charge, even if you find that he was a member of some other conspiracy. Proof that

the defendant was a member of some other conspiracy is not enough to convict.



       But proof that the defendant was a member of some other conspiracy would not prevent

you from returning a guilty verdict, if the government also proved that he was a member of the

conspiracy charged in the indictment.



Source: Sixth Circuit Pattern Criminal Jury Instruction, 3. 08




                                                18
              MULTIPLE CONSPIRACIES--FACTORS IN DETERMINING



         In deciding whether there was more than one conspiracy, you should concentrate on the

nature of the agreement. To prove a single conspiracy, the government must convince you that

each of the members agreed to participate in what he knew was a group activity directed toward a

common goal. There must be proof of an agreement on an overall objective.



         But a single conspiracy may exist even if all the members did not know each other, or

never sat down together, or did not know what roles all the other members played. And a single

conspiracy may exist even if different members joined at different times, or the membership of the

group changed. These are all things that you may consider in deciding whether there was more

than one conspiracy, but they are not necessarily controlling.



        Similarly, just because there were different sub-groups operating in different places, or

many different criminal acts committed over a long period of time, does not necessarily mean that

there was more than one conspiracy. Again, you may consider these things, but they are not

necessarily controlling.



        What is controlling is whether the government has proved that there was an overall

agreement on a common goal. That is the key.



Source: Sixth Circuit Pattern Criminal Jury Instruction, 3. 09

                                                19
                        ACTUAL AND CONSTRUCTIVE POSSESSION

        Next, I want to explain something about possession. The government does not necessarily

have to prove that the defendant physically possessed the alleged drugs for you to find him guilty

of this crime. The law recognizes two kinds of possession--actual possession and constructive

possession. Either one of these, if proved by the government, is enough to convict.

        To establish actual possession, the government must prove that the defendant had direct,

physical control over the alleged drugs, and knew that he had control of it.

        To establish constructive possession, the government must prove that the defendant had

the right to exercise physical control over the alleged drugs and knew that he had this right, and

that he intended to exercise physical control over the alleged drugs at some time, either directly or

through other persons.

        For example, if you left something with a friend intending to come back later and pick it

up, or intending to send someone else to pick it up for you, you would have constructive possession

of it while it was in the actual possession of your friend.

        But understand that just being present where something is located does not equal

possession. The government must prove that the defendant had actual or constructive possession

of the alleged drugs, and knew that he did, for you to find him guilty of this crime. This, of course,

is all for you to decide.

Source: Sixth Circuit Pattern Criminal Jury Instruction, 3.10




                                                  20
                          TESTIMONY OF A PAID INFORMANT

       You have heard the testimony of Ruth Ann Lyle. You have also heard that she received

money from the government in exchange for providing information.



       The use of paid informants is common and permissible. But you should consider Ms. Lyle's

testimony with more caution than the testimony of other witnesses. Consider whether her

testimony may have been influenced by what the government gave her.



       Do not convict the defendant based on the unsupported testimony of such a witness,

standing alone, unless you believe his testimony beyond a reasonable doubt.



Source: Sixth Circuit Pattern Criminal Jury Instruction, 7. 06A




                                               21
      IMPEACHMENT OF A WITNESS OTHER THAN DEFENDANT BY PRIOR
                           CONVICTION

       You have heard the testimony of Kenneth Westbay, Ruth Ann Lyle, Jamarr Greenhill,

Stephanie Cockerell, Velise Mcatee, and Antonio Jackson. You have also heard that before this

trial each of them were convicted of a crime.



       This earlier conviction was brought to your attention only as one way of helping you decide

how believable his testimony was. Do not use it for any other purpose. It is not evidence of

anything else.




Source: Sixth Circuit Pattern Criminal Jury Instruction, 7. 05B




                                                22
                          INFERRING REQUIRED MENTAL STATE

        Next, I want to explain something about proving a defendant's state of mind.

        Ordinarily, there is no way that a defendant's state of mind can be proved directly, because

no one can read another person's mind and tell what that person is thinking.

        But a defendant's state of mind can be proved indirectly from the surrounding

circumstances. This includes things like what the defendant said, what the defendant did, how the

defendant acted, and any other facts or circumstances in evidence that show what was in the

defendant's mind.

        You may also consider the natural and probable results of any acts that the defendant

knowingly did, and whether it is reasonable to conclude that the defendant intended those results.

This, of course, is all for you to decide.




                                                23
       That concludes the part of my instructions explaining the elements of the crime. Next I

will explain some rules that you must use in considering some of the testimony and evidence.




                                              24
       DEFENDANT'S ELECTION NOT TO TESTIFY OR PRESENT EVIDENCE

        A defendant has an absolute right not to testify or present evidence. The fact that he did

not testify or present any evidence cannot be considered by you in any way. Do not even discuss

it in your deliberations.

        Remember that it is up to the government to prove the defendant guilty beyond a

reasonable doubt. It is not up to the defendant to prove that he is innocent.




                                                 25
  IMPEACHMENT BY PRIOR INCONSISTENT STATEMENT NOT UNDER OATH

       You have heard the testimony of Stephanie Cockerell. You also heard during the testimony

of ATF Special Agent Chase Anastasio that before this trial Ms. Cockerell made a statement that

may be different from her testimony here in court.



       This earlier statement of was brought to your attention only to help you decide how

believable Ms. Cockerell' s testimony was. You cannot use it as proof of anything else. You can

only use it as one way of evaluating her testimony here in court.




                                                26
                              DELIBERATIONS AND VERDICT


       That concludes the part of my instructions explaining the rules for considering some of the

testimony and evidence. Now let me finish up by explaining some things about your deliberations

in the jury room, and your possible verdicts.

       The first thing that you should do in the jury room is choose someone to be your foreperson.

This person will help to guide your discussions, and will speak for you here in court.

       Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else except

each other about the case. If you have any questions or messages, you must write them down on

a piece of paper, sign them, and then give them to the jury officer. The officer will give them to

me, and I will respond as soon as I can. I may have to talk to the lawyers about what you have

asked, so it may take me some time to get back to you. Any questions or messages normally

should be sent to me through your foreperson.

        One more thing about messages. Do not ever write down or tell anyone, including me,

how you stand on your votes. For example, do not write down or tell anyone that you are split 6-

6, or 8-4, or whatever your vote happens to be. That should stay secret until you are finished.




                                                 27
             EXPERIMENTS, RESEARCH, INVESTIGATION AND OUTSIDE
                             COMMUNICATIONS

        Remember that you must make your decision based only on the evidence that you saw and

heard here in court.

        During your deliberations, you must not communicate with or provide any information to

anyone by any means about this case. You may not use any electronic device or media, such as a

telephone, cell phone, smart phone, iPhone, Blackberry, or computer, the Internet, any Internet

service, or any text or instant messaging service, any Internet chat room, blog, or website such as

Facebook, MySpace, Linkedln, YouTube or Twitter, to communicate to anyone any information

about this case or to conduct any research about this case until I accept your verdict. In other

words, you cannot talk to anyone on the phone, correspond with anyone, or electronically

communicate with anyone about this case. You can only discuss the case in the jury room with

your fellow jurors during deliberations. I expect you will inform me as soon as you become aware

of another juror's violation of these instructions.

       You may not use these electronic means to investigate or communicate about the case

because it is important that you decide this case based solely on the evidence presented in this

courtroom.    Information on the Internet or available through social media might be wrong,

incomplete, or inaccurate. You are only permitted to discuss the case with your fellow jurors

during deliberations because they have seen and heard the same evidence you have. In our judicial

system, it is important that you are not influenced by anything or anyone outside of this courtroom.

Otherwise, your decision may be based on information known only by you and not your fellow

jurors or the parties in the case. This would unfairly and adversely impact the judicial process. A

juror who violates these restrictions jeopardizes the fairness of these proceedings, and a mistrial

could result, which would require the entire trial process to start over.
                                                  28
                                  UNANIMOUS VERDICT

       Your verdict, whether it is guilty or not guilty, must be unanimous as to each count.

       To find the defendant guilty of a particular count, every one of you must agree that the

government has overcome the presumption of innocence with evidence that proves his guilt

beyond a reasonable doubt.

       To find him not guilty of a particular count, every one of you must agree that the

government has failed to convince you beyond a reasonable doubt.

       Either way, guilty or not guilty, your verdict must be unanimous as to each count.




                                              29
                                    DUTY TO DELIBERATE


        Now that all the evidence is in and the arguments are completed, you are free to talk about

the case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to

make every reasonable effort you can to reach unanimous agreement. Talk with each other, listen

carefully and respectfully to each other's views, and keep an open mind as you listen to what your

fellow jurors have to say. Try your best to work out your differences. Do not hesitate to change

your mind if you are convinced that other jurors are right and that your original position was wrong.

       But do not ever change your mind just because other jurors see things differently, or just

to get the case over with. In the end, your vote must be exactly that--your own vote. It is important

for you to reach unanimous agreement, but only if you can do so honestly and in good conscience.

       No one will be allowed to hear your discussions in the jury room, and no record will be

made of what you say. So you should all feel free to speak your minds.

       Listen carefully to what the other jurors have to say, and then decide for yourself if the

government has proved the defendant guilty beyond a reasonable doubt.




                                                 30
                                        PUNISHMENT

        If you decide that the government has proved the defendant guilty, then it will be my job

to decide what the appropriate punishment should be.

       Deciding what the punishment should be is my job, not yours. It would violate your oaths

as jurors to even consider the possible punishment in deciding your verdict.

       Your job is to look at the evidence and decide if the government has proved the defendant

guilty beyond a reasonable doubt.




                                               31
                                       VERDICT FORM

         When you go to the jury room you should first select one of your members to act as your

foreperson. The foreperson will preside over your deliberations and will speak for you here in

court.

         A form of verdict has been prepared for your convenience for each count.

         You will take the verdict forms to the jury room when you have reached unanimous

agreement you will have your foreperson fill in the verdict forms, date and sign them, and notify

the Courtroom Security Officer.




                                               32
        UNANIMITY REQUIRED: DETERMINING AMOUNT OF CONTROLLED
                            SUBSTANCE(§ 846)

        The defendant is charged in Count 1 of the indictment with conspiracy to knowingly and

intentionally possess with intent to distribute 50 grams or more of methamphetamine or one

kilogram or more of heroin. If you find the defendant guilty of this charge, you will then be asked

to determine the quantity of the controlled substance involved in the conspiracy that was

attributable to him as the result of his own conduct and the conduct of other co-conspirators that

was reasonably foreseeable to him. You will be provided with a special verdict form for this

purpose.



        If you find by unanimous agreement that the government has proved beyond a reasonable

doubt that a quantity of at least 50 grams or more of methamphetamine or one kilogram or more

of heroin was attributable to defendant as the result of his own conduct and the conduct of other

co-conspirators that was reasonably foreseeable to him, then please indicate this finding on the

special verdict form.



        If you do not so find, you will then be asked to determine whether the government has

proved a lesser quantity. If you unanimously find that the government has proved beyond a

reasonable doubt that a quantity of at least 5 grams or more but less than 50 grams of

methamphetamine or 100 grams or more but less than 1000 grams (1 kilogram) of heroin was

attributable to defendant as the result of his own conduct and the conduct of other co-conspirators

that was reasonably foreseeable to him, then please indicate that finding on the special verdict

form.



                                                33
       In determining the quantity of the controlled substance, you need not find that the defendant

knew that his offense involved this quantity of drugs.



Source: Sixth Circuit Pattern Instruction, 14.07B




                                                34
                                 COURT HAS NO OPINION



       Let me finish up by repeating something that I said to you earlier. Nothing that I have said

or done during this trial was meant to influence your decision in any way.        You decide for

yourselves if the government has proved the defendant guilty beyond a reasonable doubt.




                                               35
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


 UNITED STATES OF AMERICA                                                                Plaintiff

 V.                                                         Criminal Action No. 3:17-cr-77-RGJ

 ERIC TODD                                                                            Defendant

                                       VERDICT FORM

        Question 1. With respect to the charge in Count 1 of the indictment for conspiracy to

knowingly and intentionally possess with intent to distribute 50 grams or more of

methamphetamine or one kilogram or more of heroin, we find the defendant, Eric Todd,



               GUILTY- - -                   NOT GUILTY- - -

        If you answered guilty in response to Question 1, proceed to Question 1( a) and Question

l(b).

        If you answered not guilty in response to Question 1, skip Question l(a) and Question l(b)

and proceed to the signature line.



        Question l(a). With respect to Count 1, the amount of the mixture or substance containing

a detectable amount of methamphetamine that was attributable to defendant as the result of his

own conduct and the conduct of other co-conspirators reasonably foreseeable to him was (indicate

answer by checking one line below):

           _ _ _ 50 grams or more

           _ _ _ 5 grams or more but less than 50 grams

          _ _ _ less than 5 grams
                                                36
       Question l(b). With respect to Count 1, the amount of the mixture or substance containing

a detectable amount of heroin that was attributable to defendant as the result of his own conduct

and the conduct of other co-conspirators reasonably foreseeable to him was (indicate answer by

checking one line below):

          _ _ _ 1000 grams (1 kilogram) or more

          ___ 100 grams or more but less than 1000 grams (1 kilogram)

          ___ less than 100 grams




                                            Foreperson                            Juror No.



                                            Date: - - -- -- -- --




Sources: Sixth Circuit Pattern Instructions, Special Verdict Form§ 841 , Form 14.07B-1




                                               37
